             Case 2:20-cv-00250-CRE Document 1 Filed 02/18/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DAWN GREER and JOHN GREER,
 husband and wife                                                  2:20-cv-250 _
                                                 CIVIL ACTION NO. _____

 Plaintiffs,

 vs.

 JAMES L. FERNAU, M.D.

 Defendant.


                                           COMPLAINT

       NOW COME the Plaintiffs, Dawn Greer and John Greer, by and through their

undersigned counsel, and for their Complaint against the Defendant, James L. Femau, M.D.,

states and avers as follows:

                                   GENERAL ALLEGATIONS

        1.       The Plaintiff, Dawn Greer, is a citizen and resident of Wheeling, Ohio County,

West Virginia.

       2.        The Plaintiff, John Greer, is a citizen and resident of Wheeling, Ohio County,

West Virginia.

       3.        At all times relevant herein, the Plaintiffs, Dawn Greer and John Greer, were

married and living together as husband and wife.

       4.        Upon information and belief, the Defendant, James L. Fernau, M.D., is a resident

and citizen of Coraopolis, Allegheny County, Pennsylvania and is a physician licensed to

practice medicine in the State of Ohio.
Case 2:20-cv-00250-CRE Document 1 Filed 02/18/20 Page 2 of 5
Case 2:20-cv-00250-CRE Document 1 Filed 02/18/20 Page 3 of 5
Case 2:20-cv-00250-CRE Document 1 Filed 02/18/20 Page 4 of 5
Case 2:20-cv-00250-CRE Document 1 Filed 02/18/20 Page 5 of 5
